Edwards, Judge,
delivered the opinion of the court.
This was aii action of debt, brought by Thomas S.-Ragland,-as assignee of Nathaniel Ragland, against James-Ragland. Pleas, non est factum, payment and off-set. Yerdict and judgment for plaintiff- — appellee here.
On the trial of this cause, the defendant moved the court to suppress certain depositions taken by the plaintiff and filed in the cause. The court overruled the'mo-tion, and this is assigned for error.
The only effect of the depositions was to prove the assignment from Nathaniel Ragland to Thomas S. Rag-land. The assignment was a matter not put in issue by the pleadings, and therefore unnecessary to be proved. The instruction given by the court to the jury, that the question of assignment was not before them, was correctly given; this judgment is therefore affirmed, -